AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V.

RODNEY BROCK Case Number: CR 12-4097-1-LTS

 

 

L] Revocation of Probation USM Number: — 12400-029

a Revocation of Supervised Release Douglas L Roehrich

L] Modification of Supervision Conditions Defendant's Attomey

THE DEFENDANT:

BB admitted guilt to violation(s) 1, 2, 3a-b and 4 of the term of supervision.
L] was found in violation of after denial of guilt.

 

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended

1, 3a-b Failure to Comply with Substance Abuse Testing September 3, 2019

2,4 Use of a Controlled Substance September 17, 2019
The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the

Sentencing Reform Act of 1984.

ME The defendant was not found in violation of 5 and is discharged as to such violation(s).

 

CD The Court did not make a finding regarding violation(s)

 

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material \¢hanges in economic circumstances.

   

Leonard T. Strand
Chief United States District Court Judge

 

 

Name and Title of Judge Signature of Jud&e ih
September 23, 2019 9/ 72 l) qo

 

 

Date of Imposition of Judgment Date
AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

Judgment—Page 2

DEFENDANT: RODNEY BROCK
CASE NUMBER: CR 12-4097-1-LTS

O

Om

PROBATION

The defendant’s supervision is continued with the addition of special condition number(s):

IMPRISONMENT

No imprisonment is ordered as part of this modification.

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 9 months.

The court makes the following recommendations to the Federal Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:

CT at . CO a.m. oO p.m. on

C1 as notified by the United States Marshal.

 

The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:

[1 before 2 p.m. on

 

(J as notified by the United States Marshal.
L) as notified by the United States Probation or Pretrial Services Office.

“RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

with a certified copy of this judgment.

 

of

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

 
®AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

DEFENDANT: RODNEY BROCK
CASE NUMBER: CR 12-4097-1-LTS

SUPERVISED RELEASE

a Upon release from imprisonment, No Term of Supervised Release is reimposed.

Judgment—Page

—_3_

of

 
